Exhibit PRESS RELEASE Massey Energy Company 4 North Fourth Street, Richmond, VA COMPANY CONTACT: Roger Hendriksen FOR IMMEDIATE RELEASE Director, Investor Relations February 3, 2009 (804) 788-1824 MASSEY ENERGY REPORTS FOURTH QUARTER, FULL YEAR 2 Fourth Quarter Highlights · Net income increased to $53.6 million or $0.63 per diluted share · EBITDA for the fourth quarter increased 63 percent to $148.8 million · Produced coal revenue increased 29 percent to $640.0 million · Produced coal tons increased by 13 percent · Operating cash margin per ton increased 69 percent · Concluded full year 2008 with record adjusted EBITDA of $640.7 million Richmond, Virginia, February 3, 2009 - Massey Energy Company (NYSE: MEE) today reported strong operating results for the fourth quarter of 2008.Net income totaled $53.6 million or $0.63 per diluted share for the fourth quarter of 2008.These results were a solid improvement over the fourth quarter of 2007 when net income totaled $5.1 million or $0.06 per diluted share.EBITDA for the fourth quarter 2008 totaled $148.8 million which was 63 percent higher compared to EBITDA of $91.5 million in the same period a year ago. The year-over-year improvement was achieved as produced coal revenue increased by 29 percent to $640.0 million in the quarter driven by a 21 percent increase in average produced coal revenue per ton and a 7 percent increase in total produced tons sold.Produced tons sold in the quarter totaled 10.2 million compared to 9.6 million in the fourth quarter of 2007.Average produced coal revenue per ton was $62.69 in the quarter compared to $51.84 in the fourth quarter of 2007. Commenting on the Company’s fourth quarter results, Massey’s Chairman and Chief Executive Officer Don Blankenship said,“We were pleased to cap off the year with another strong quarter and a new record for annual adjusted EBITDA.Our expansions allowed us to increase production year-over-year for a third straight quarter, and we expect further improvements in production efficiency as our new operations and new members get up to speed in 2009.” “On the other hand, pricing and market demand were weaker than we expected in the quarter as a result of the continuing weakness in the general economy,” Blankenship continued.“Production cutbacks in the steel industry forced shipments and prices of metallurgical coal lower.For this reason our results were somewhat short of our plans although still significantly stronger than last year.” Massey’s fourth quarter operating cash margin per ton of $13.03 represented an increase of 69 percent compared to the operating cash margin per ton of $7.70 reported in the fourth quarter of 2007.The increased cash margin was achieved as revenue per ton increased by 21 percent.Average cash cost per ton for the fourth quarter was $49.66 compared to $44.14 in the fourth quarter of 2007.The increase was due largely to higher sales related costs on the higher realized prices and higher labor costs. The reported net income for the fourth quarter included the following items: an $8.6 million pre-tax gain on the repurchase of $19.0 million of our 3.25% convertible notes for $10.4 million; the recognition of $12.9 million in pre-tax income ($5.9 million benefit recorded in Cost of produced revenue and $7.0 million in interest income) related to federal legislation passed in October that authorized refunds of black lung excise tax paid in years that had been statutorily closed; and a $22.6 million non-cash pre-tax chargeto recognize the net unrealized losses on certain coal contracts that qualify as derivatives. For the full year 2008, Massey generated produced coal revenue of $2.6 billion and recorded net income of$56.2 million or $0.68 per diluted share.These results included a pre-tax charge of $250.1 million related to the now concluded litigation with Wheeling-Pittsburgh Steel Company (“WP litigation charge” - see note 2).2008 net income excluding the WP litigation charges was $239.2 million or $2.89 per diluted share.This compared to $94.1 million in net income or $1.17 per diluted share in 2007.Adjusted EBITDA of $640.7 million in the full year 2008 was up 51 percent compared to adjusted EBITDA of $425.7 million in 2007.For a reconciliation of non-GAAP measures see the notes to the accompanying financial tables. 4th Quarter Comparative Statistics 4th Qtr.2008 3rd Qtr.2008 4th Qtr. 2007 Produced tons (millions) 10.3 10.4 9.1 Produced tons sold (millions) 10.2 10.3 9.6 Produced coal revenue (millions) $ 640.0 $ 666.4 $ 496.6 Produced coal revenue per ton $ 62.69 $ 64.59 $ 51.84 Average cash cost per ton $ 49.66 $ 48.77 $ 44.14 EBITDA (millions) $ 148.8 $ 158.7 $ 91.5 Full Year Comparative Statistics 2008 2007 Produced tons (millions) 41.1 39.5 Produced tons sold (millions) 41.0 39.9 Produced coal revenue (millions) $ 2,559.9 $ 2,054.4 Produced coal revenue per ton $ 62.50 $ 51.55 Average cash cost per ton $ 48.53 $ 43.10 Adjusted EBITDA (millions) $ 640.7 $ 425.7 Expansion Update Massey’s previously announced expansion work continued and was largely completed in the fourth quarter of 2008.Significant fourth quarter accomplishments include the startup of new underground mines at the Elk Run, Independence and Aracoma resource groups, the addition of a new underground miner section at the Marfork resource group, the startup of a multi-seam contour mining operation at the Coalgood resource group in Harlan Co. KY, the addition of a single seam contour mining operation at the Martin County resource group’s 17 West mine in Martin Co., KY and the deployment of an additional spread of surface mining equipment at the Black Castle resource group in Boone Co., WV. A few projects that were initiated in 2008 remain to be completed in the first half of 2009 including the construction of a new processing plant at our Coalgood resource group and the addition of two new Superior highwall miners.Further expansion plans for 2009 have been deferred or cancelled in light of the changes in market conditions. Coal Market Overview The growing global economic crisis caused a significant deterioration of world coal markets during the fourth quarter of 2008.Coal contracting and shipment activities slowed as end market coal consumers reduced production and power generation targets. · Eastern U.S. steam coal prices remained modestly higher during the fourth quarter of 2008 as compared to the fourth quarter of 2007.Prices declined significantly, however, compared to the end of the third quarter of 2008.Pricing for prompt delivery NYMEX spec coal was approximately $65.00 per ton on December 31, 2008.This represented an increase of 18 percent compared to the price of approximately $55.00 per ton on December 31, 2007 but a decrease of 47 percent compared to the price of approximately $123.00 per ton on September 30, 2008. · Coal burn at utilities in the Southeastern United States was down 3.3 percent in 2008 due in part to mild summer temperatures, the weak economy and some switching to natural gas.Receipts of coal at Southeastern utilities, however, were down 3.4 percent.As a result, coal stockpiles in terms of tons were down slightly at year end 2008 compared to the end of 2007. · Steam coal export volumes by U.S. producers in 2008 were strong as rapidly growing Asian energy demands impacted the supply and demand balance for steam coal in the Atlantic Basin.Total steam coal exports were up 46 percent through the first 11 months of the year.The greatest increase in steam coal exports was through Southeast Atlantic ports, which export almost exclusively Central Appalachia coal. · Steam coal exports from the U.S. are likely to be less in 2009 compared to the 2008 levels as declining freight rates and the strengthening U.S. Dollar are combining to reduce the competitiveness of U.S. steam coal in international markets. · Prices for steel have fallen as the global economic outlook has led to declining demand forecasts.As an example, hot rolled band steel prices dropped to $582.00 per ton in January 2009 from $1,020.00 per ton at the end of June 2008. · According to the World Steel Association, global steel output declined over 24 percent in December 2008 as compared to December 2007.For the fourth quarter 2008, production was down an estimated 19 percent compared to the fourth quarter 2007. · Total U.S. exports of metallurgical coal increased 37 percent in the first 11 months of 2008 with over half of the exports being shipped through Southeast Atlantic ports.However, met coal exports declined sequentially 4 percent in October and 20 percent in November as foreign steel producers announced temporary or permanent idling of capacity. Massey believes the following factors will contribute to a supply/demand balance that is favorable to Central Appalachian coal producers in the longer term: · Total Central Appalachian coal production is constrained by increasing regulatory requirements and enforcement activity, depletion of reserves, a declining labor market and increasing capital costs for equipment and development. · The quality of Central Appalachia coal allows it to enjoy significant market diversity and its proximity to sea ports makes it a highly desirable source of energy to fill the growing demand in the Atlantic Basin. · Economic expansion continues in the world’s largest developing countries.In the longer term, this economic development will drive higher demand for steel and sustain the global demand for metallurgical coal produced in Central Appalachia. Because of the ongoing economic uncertainty around the world, the Company is unable to forecast with any level of certainty the impact the financial crisis and current recession might have on coal prices and coal demand going forward.Massey believes it is well positioned, however, in terms of its balance sheet, its market position, and its operating performance to take advantage of either weak or strong coal market conditions and to increase shareholder value. Outlook, Guidance and Commitments As a result of the continuing weakness in the global steel market, Massey now expects pricing and demand for metallurgical coal to be significantly lower than was previously forecast and incorporated in prior guidance.Accordingly, the Company has adjusted its revenue and production forecasts for 2009 and 2010.The adjustments reflect revised estimates for customer requirements as determined by discussions with respective customers.In some cases the adjustments were related to prior commitments that the Company no longer expects to be fulfilled.The adjustments were made primarily in the metallurgical coal product category.While weaker demand has caused Massey to lower its price expectations for metallurgical coal tons shipped in 2009, the Company still anticipates that prices will be strong relative to historical average prices. The Company currently projects produced coal shipments for the full year 2009 will be between 44 and 46million tons, with average produced coal realization between $65.00 and $67.00 per ton.Average cash cost per ton in 2009 is expected to be between $50.00 and $53.00.Other income is expected to be between $0 and $50million. For 2010, Massey expects produced coal shipments to be in the range of 45 to 47 million tons at an average price in the range of $66.00 to $72.00 per ton. Changes to Company issued guidance are summarized below: 2009 2010 (In millions except per ton amounts) Previous Estimate Current Estimate Previous Estimate Current Estimate Shipped Tons 46.0 to 48.0 44.0 to 46.0 50.0 45.0 to 47.0 Average Price/Ton $78.00 to $82.00 $65.00 to $67.00 $90.00 to $130.00 $66.00 to $72.00 Cash Cost/Ton $48.00 to $54.00 $50.00 to $53.00 CAPEX (approx) $500 $375 Other Income $0 - $100 $0 to $50 Liquidity and Capital Resources “We had a very successful year in terms of improving our liquidity,” said Eric Tolbert, Massey’s Vice President and Chief Financial Officer.“Our liquidity position gives us flexibility to consider potential opportunities to further improve our market share while withstanding the volatility of the markets during this economic downturn.”Massey ended 2008 with $607.0 million in Cash and cash equivalents.This compared to $365.2 million at December 31, 2007.In addition, the Company had $39.4 million invested in the Reserve Primary Fund at year end, which is classified as a short-term investment as the availability of these funds are subject to the liquidation of the underlying assets of the Fund.The Company had $99.5 million available under its asset-based revolving credit facility at December 31, 2008. During the fourth quarter of 2008 Massey repurchased $19.0 million of its 3.25% convertible notes due August, 2015, for $10.4 million.Total debt at December 31, 2008 was $1,465.6 million compared to $1,104.6 million at December 31, 2007.Massey's total debt-to-book capitalization ratio was 58.6 percent at December 31, 2008 compared to 58.5 percent at December 31, 2007.After deducting available cash and short-term investments of $646.4 million and restricted cash of $46.0 million, which supports letters of credit, net debt totaled $773.2 million. Total net debt-to-book capitalization declined to 42.7 percent at December 31, 2008 compared to 45.1 percent at December 31, 2007. As a result of previously announced expansion efforts, capital expenditures for the full year 2008 increased to$736.5million compared to $270.5 million in 2007. Depreciation, depletion and amortization (DD&A) was$69.5million in the fourth quarter and $257.4 million in the full year 2008 compared to$62.8million and $246.0 million in the fourth quarter and full year 2007, respectively.DD&A is expected to be in the range of $270 million to $280 million for the full year 2009. Conference Call, Webcast and Replay Members of the Company’s senior management will hold a conference call to discuss the fourth quarter results and operations on Wednesday, February 4, 2009, at 11:00 a.m. ET.The call can be accessed via the Massey Energy Company website at www.masseyenergyco.com.A replay of the call will be available at the same site through March 4, Company Description Massey Energy Company, headquartered in Richmond, Virginia, with operations in West Virginia, Kentucky and Virginia, is the fourth largest coal company in the United States based on produced coal revenue and is included the S&P 500 index. FORWARD-LOOKING STATEMENTS:Certain statements in this press release constitute “forward-looking statements” within the meaning of Section 27A of the Securities
